 



Exhibit 10.1
MENTOR CORPORATION
AMENDED AND RESTATED 2007 STRATEGIC EQUITY INCENTIVE PLAN
UNDER THE 2005 LONG-TERM INCENTIVE PLAN
Mentor Corporation, a Minnesota corporation (the “Corporation”), establishes
this Amended and Restated 2007 Strategic Equity Incentive Plan as of
September 18, 2007 (the “Sub-Plan”) under the Mentor Corporation 2005 Long-Term
Incentive Plan (the “Plan”). Capitalized terms not defined herein shall have the
meaning set forth in the Plan.
1. Participants. The participants in the Sub-Plan shall be those key employees
of the Corporation listed on Exhibit A, as amended from time to time, who are
Eligible Persons under the Plan.
2. Options. Awards under the Sub-Plan shall be nonqualified stock options to
acquire the number of shares of Common Stock as indicated on Exhibit A. Each
participant shall receive a notice in the form of Exhibit B (the “Notice”)
indicating the participant’s option grant. Administrator action shall be
required to effect the grant of options.
3. Terms of Option.
(a) Exercise Price. Options shall be granted at a premium to fair market value.
Unless the Administrator determines otherwise, the per share exercise price
shall be as set forth in the Notice.
(b) Vesting. Options shall vest and become exercisable, if at all, based upon
the Corporation’s achievement of fiscal year earnings per share (“EPS”) targets
specified in the Notice over a four (4) fiscal year performance period. The
Administrator may adjust the EPS targets as necessary to prevent the enlargement
or diminution of participants’ rights in connection with events described in
Section 7.1 of the Plan.
(i) Fiscal Year Vesting. With respect to each fiscal year 2008, 2009, 2010, and
2011, a percentage of the shares subject to each then outstanding option granted
under the Sub-Plan shall vest and become exercisable as of the last day of the
fiscal year if the relevant EPS target has been met or exceeded.
Attainment of an EPS target for one fiscal year, or the failure to attain such a
target, shall not affect the ability of a participant to earn the relevant
vesting for another fiscal year nor affect the ability of a participant to vest
in the options pursuant to the Catch Up Vesting provisions in Section 3(b)
(ii) below.
(ii) Catch Up Vesting. Notwithstanding the provisions of Section 3(b)(i) of this
Sub-Plan, in the event the cumulative EPS in fiscal years 2008, 2009, 2010, and
2011 meets or exceeds certain thresholds described in the Notice, a percentage
of the shares subject to each then outstanding option granted under the Sub-Plan
shall vest and become exercisable as of the last day of fiscal year 2011 such
that the total vesting percentage of such option (including any vesting that
occurred with respect to a prior fiscal year) equals the Cumulative Vesting
Percentage as specified in the Notice.

 

 



--------------------------------------------------------------------------------



 



(iii) Service Requirement. A participant must remain continuously in the
employment or service of the Corporation or one of its Subsidiaries through the
last day of the relevant fiscal year in order to vest in any portion of an
option pursuant to Section 3(b)(i) or Section 3(b)(ii).
(c) Term of Options. Options granted under the Sub-Plan shall have a seven
(7) year term. However, in the event a participant’s continuous employment or
service with the Corporation or a Subsidiary terminates for any reason, the
participant shall have ninety (90) days to exercise that portion of the option
that was vested as of the termination date (but in no event beyond the term of
the option).
(d) Change in Control. If there is a Change in Control Event, unvested shares
subject to each option granted under the Sub-Plan shall become vested
immediately prior to the completion of the Change in Control Event as follows:

  (i)   If the Change in Control Event occurs on or before March 31, 2009, the
participant shall become vested in the number of options required to bring the
aggregate vesting to fifty percent (50%) of the options; and     (ii)   If the
Change in Control Event occurs after March 31, 2009, the participant shall
become vested in a number of options equal to fifty percent (50%) plus the
number of vested options immediately prior to the Change in Control Event, up to
a total of one hundred percent (100%).

(e) Exercise of Option. A participant may exercise an option granted under the
Sub-Plan:

  (i)   With cash, check payable to the order of the Corporation, or electronic
funds transfer;     (ii)   Through the delivery of previously owned shares of
Common Stock; or     (iii)   Subject to such procedures as the Administrator may
adopt, pursuant to a “cashless exercise” with a third party who provides
financing for the purposes of (or who otherwise facilitates) the purchase or
exercise of awards.

4. Amendment or Discontinuance of the Sub-Plan. The Administrator may, insofar
as permitted by law and subject to the limitations contained in the Plan, at any
time or from time to time, suspend or terminate the Sub-Plan or revise or amend
it in any respect whatsoever; provided, however, that the rights of participants
under any option may not be modified in a sense less favorable to them without
their prior written consent.
5. Matters Not Treated by the Sub-Plan. To the extent not inconsistent with the
provisions of this Sub-Plan, the provisions of the Plan shall, as determined by
the Administrator, also apply to options granted under the Sub-Plan.
[Remainder of page left intentionally blank.]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
MENTOR CORPORATION
AMENDED AND RESTATED 2007 STRATEGIC EQUITY INCENTIVE PLAN
UNDER THE 2005 LONG-TERM INCENTIVE PLAN
PARTICIPANTS

      Participant   Option Shares
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
MENTOR CORPORATION
AMENDED AND RESTATED 2007 STRATEGIC EQUITY INCENTIVE PLAN
UNDER THE 2005 LONG-TERM INCENTIVE PLAN
NOTICE OF STOCK OPTION AWARD

     
Participant’s Name and Address:
   
 
   
 
   
 
   
 
   
 
   

You (the “Participant”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Mentor Corporation Amended and Restated 2007 Strategic
Equity Incentive Plan (the “Sub-Plan”) and the 2005 Long-Term Incentive Plan, as
amended from time to time (the “Plan”). Unless otherwise defined herein, the
terms defined in the Sub-Plan and the Plan shall have the same defined meanings
in this Notice.

     
Award Number
   
 
   
Date of Award
                           , 2007
Fiscal Year Vesting:
   

              Fiscal year   EPS Target   Vesting Percentage
 
           
2008
        10 %
 
           
2009
        20 %
 
           
2010
        30 %
 
           
2011
        40 %

Catch-Up Vesting:

      Cumulative EPS   Cumulative Vesting Percentage
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

 

 



--------------------------------------------------------------------------------



 



     
Exercise Price per Share
  $XX.00 
Total Number of Shares Subject to the Option (the “Shares”)
   
 
   
Total Exercise Price
  $                                                   
Type of Option:
  Non-Qualified Stock Option
Expiration Date:
                      , 2014 
Post-Termination Exercise Period:
  Ninety (90) Days

IN WITNESS WHEREOF, the Company and the Participant have executed this Notice
and agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan and the Sub-Plan.

              Mentor Corporation,
a Minnesota corporation
 
       
 
  By:    
 
       
 
      Name:
Title:

THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION
SHALL VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE CONTINUOUS EMPLOYMENT OR
SERVICE (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR
ACQUIRING SHARES HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS NOTICE, THE PLAN OR THE SUB-PLAN SHALL CONFER UPON THE
PARTICIPANT ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE
PARTICIPANT’S CONTINUOUS EMPLOYMENT OR SERVICE, NOR SHALL IT INTERFERE IN ANY
WAY WITH THE PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY OR RELATED ENTITY
TO WHICH THE PARTICIPANT PROVIDES SERVICES TO TERMINATE THE PARTICIPANT’S
CONTINUOUS EMPLOYMENT OR SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE PARTICIPANT ACKNOWLEDGES THAT UNLESS THE PARTICIPANT HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE PARTICIPANT’S STATUS
IS AT WILL.
The Participant acknowledges receipt of a copy of the Plan and the Sub-Plan, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Option subject to all of the terms and provisions hereof and
thereof. The Participant has reviewed this Notice, the Plan and the Sub-Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice, the
Plan and the Sub-Plan. The Participant hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Sub-Plan shall be resolved by the Administrator.

 

 



--------------------------------------------------------------------------------



 



             
Dated:
      Signed:    
 
           
 
          Participant

 

 